DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/12/2022 is/are in compliance with the provisions of 37 CFR 1.97.  The Examiner notes that JP “2016-45004” A appears to have a typo/missing zero, and was corrected by the Examiner as JP “2016-045004” A. Accordingly, the information disclosure statement(s) have been considered by the Examiner.
With regards to the patent literature references therein, the Examiner notes that the references have been thoroughly (re/)considered (JP 2016-045004 A was newly considered; JP 2016-530620 A corresponds to US 20150331946 A1; JP 2017-161526 A corresponds to US 20170261526 A1), and the claims still found allowable, the Examiner further noting that secondary considerations, a declaration, and additional persuasive arguments were considered in the present application in conjunction with the present claim set; see previous Office Action dated 04/29/2022 for details.
Drawings
 	The drawings filed 05/26/2022 are acceptable.  
Allowable Subject Matter
Claim(s) 1-5, 8, and 10-19 is/are still allowed. 
The Examiner’s rationale & reasons for allowance are as previously put forth in the Office Action dated 04/29/2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is (303)297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856